Citation Nr: 1824233	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-26 608	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to May 3, 2002 for the award of service connection for ischemic heart disease, status post stent placement with cardiomyopathy and congestive heart failure.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1966 to September 1970 and from October 1988 to March 1990, to include service in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2.  He also had service in the U.S. Naval Reserve.  His decorations include the Vietnam Service Medal and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Montgomery, Alabama.

In his July 2014 substantive appeal, the Veteran indicated that he wished to have a Board hearing.  However, he later withdrew the request in July 2017.  38 C.F.R. § 20.704(e).

On August 4, 2017, the Board notified the Veteran that his appeal had been formally placed on the Board's docket and that he had 90 days from the date of the letter to request a change in representation or submit additional argument or evidence, if he chose to do so.  Thereafter, on November 27, 2017, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of a new representative, in connection with a separate claim for benefits (aid and attendance).  Inasmuch as the new appointment was received more than 90 days after the Board's notification letter, and no good cause for the late filing has been shown, the new representative will not be recognized for purposes of the present appeal.  38 C.F.R. § 20.1304(b).


FINDINGS OF FACT

1.  The Veteran first filed a claim for VA compensation (to include entitlement to service connection for dilated cardiomyopathy) on May 3, 2002.

2.  In an August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for dilated cardiomyopathy.

3.  In a May 2011 rating decision, the RO granted service connection for ischemic heart disease, status post stent placement with cardiomyopathy and congestive heart failure (previously claimed as dilated cardiomyopathy), effective May 3, 2002.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to May 3, 2002 for the award of service connection for ischemic heart disease status, post stent placement with cardiomyopathy and congestive heart failure, is without legal merit.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the Veteran's ischemic heart disease was awarded on the basis of a liberalizing amendment that added the condition to the list of diseases recognized as presumptively due to exposure to herbicide agents under 38 C.F.R. § 3.309(e), effective August 31, 2010.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Veteran seeks an effective date prior to May 3, 2002, for this award.  He has requested an earlier effective date in 2001, to match the effective date of his award of service connection for diabetes mellitus, type II.

Preliminary Matters

As an initial matter, the Board notes that the agency of original jurisdiction (AOJ) furnished the Veteran a statement of the case relative to the matter herein decided in June 2014.  Although additional evidence has been added to the record since that time, none of it bears meaningfully on the outcome of the present appeal.  As such, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

The Board also finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Analysis

Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to that rule that applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003).  

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).

As defined in the regulation, a "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  The term "covered herbicide diseases" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).  Governing regulation provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

The Veteran first filed a claim for VA compensation (to include entitlement to service connection for dilated cardiomyopathy) on May 3, 2002.  Service connection for dilated cardiomyopathy was denied in an August 2002 rating decision.  In December 2009, the Veteran filed a petition to reopen his claim for service connection for ischemic heart disease.  In a May 2011 rating decision, the RO granted service connection for ischemic heart disease, status post stent placement with cardiomyopathy and congestive heart failure (previously claimed as dilated cardiomyopathy), effective May 3, 2002.

As the Veteran's original claim for service connection for dilated cardiomyopathy was received by VA between May 3, 1989, and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of the award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816 (c)(2).

Here, the AOJ has assigned an effective date of May 3, 2002 for the Veteran's award; which is the date his initial claim for benefits was received.  An earlier effective date cannot be assigned.  The law prohibits it.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

An effective date prior to May 3, 2002, for the award of service connection for ischemic heart disease, status post stent placement with cardiomyopathy and congestive heart failure, is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


